Opinión disidente del
Juez Presidente Sr. Quiñones.
El Juez que suscribe siente infinitamente disentir de la respetable opinión de sus ilustrados compañeros, y formula su voto particular, en los términos siguientes:
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Considéremelo: que si bien con arreglo á las condiciones establecidas en el contrato celebrado entre el Banco Es-pañol de Puerto Rico y la Intendencia (leneral de Hacienda en veinte y siete de Junio de mil ochocientos no-venta y cuatro al hacerse cargo el primero de la recauda-ción de las contribuciones territorial é industrial y de co-mercio en todos los pueblos de la Isla, quedó autorizado el Banco para nombrar agentes ó delegados que practicaran la recaudación en su nombre y bajo su responsabilidad, esos agentes debían ser aprobados por la Intendencia (General de Hacienda, la que se reservó el derecho de exigir su destitución en circunstancias graves, y cuando así lo exigieran los intereses del Estado, y una vez nombrados y aprobados por la Intendencia, serían considerados para todos los efectos legales, como los recaudadores que entonces existían y con el carácter de agentes de la Ad-ministración pública, v' debían sugetarse en el cumpli-miento de su cometido á las disposiciones legales vigentes en aquella fecha, y á las especiales que les concernían de las contenidas en el pliego de condiciones porque se regía el expresado contrato.
*556Considerando que debiendo someterse según las condi-ciones estipuladas en el mismo, al exámen y comproba-ción de los Administradores locales y Colectores de rentas respectivos, las cuentas de la recaudación que debían.ren-dir los recaudadores por trimestres vencidos, con eí Yo. .Bo. del Gobernador del Banco sin perjuicio de la .general que debía presentar éste, dentro del 'semestre de amplia-ción de cada presupuesto á la Intendencia General de Hacienda, para que unas y otras fueran examinadas por los Centros ú. oficinas- donde fueran presentadas, y solventa-dos por el Banco los reparos que pudieran ofrecer, se aprobaron en debida forma, dentro del plazo más breve posible, es evidente que á las autoridades de Hacienda es á las que compete decidir en definitiva sobreda aproba-ción de esas cuentas y en su consecuencia sobre la acepta-ción de los recibos que pudieran devolver los recaudado-res por bajas y fallidos en descargo de la responsabilidad del Banco, como lo confirma la cláusula 12 del contrato de referencia al establecerse en ella, que constituirían el cargo del Banco los recibos que la Hacienda le entregara para el cobro, y las cantidades que recibiera por cuotas oca-sionales y patentes, y la data, las cantidades que ingresa-ran en las cajas del Tesoro y los recibos cuya devolución aceptara la Hacienda por bajas y fallidos y por lo tanto que mientras la aprobación de esas Cuentas no se' obtenga no puede entenderse terminada la responsabilidad del .Banco para con la Hacienda, ni la dé los recaudadores para con el Banco, pues cómo, mandatarios que son de és-te, deben indemnizarle de todos los daños y perjuicios que puedan sobrevenirle por el mal desempeño de su cometi-do'.
Considerando que no estando aprobadas todavía las cuentas de la recaudación de contribuciones de Areeibo, correspondientes al ejercicio de .1897 á 98, que tuvo á su cargo Don Primo Oosgaya y Villegas, cómo lo acredita la *557certificación emitida por el Tesorero de Puerto Rico y cpie obra al folio 101 de estos autos, subsiste todavía vi-gente la. responsabilidad del Recaudador Cosgaya para con el Banco y carece por lo tanto de acción la demandan-te, su viuda y heredera, para exigir de aquél la devolución de la fianza que le prestara,, precisamente para garantirle, las responsabilidades que pudiera exigirle la Hacienda por culpa del Recaudador.
Considerando que si bien en el acto de la entrega de la recaudación de las contribuciones de Arecibo que tenía á su cargo D. Primo Cosgaya y Villegas correspondientes al año económico de mil ochocientos noventa y siete á no-venta y ocho, no se formuló cargo ni reparo alguno contra el Recaudador, no por eso puede entenderse aprobada por el Banco la cuenta presentada por aquél, pues aparte de que no era al Banco á quien incumbía aprobarla, en el ac-ta de la entrega se limitó el Oficial encargado de recibirla á consignar su resultado, pero sin hacer sobre ella apre-ciaciones que no eran de su incumbencia, en descargo de la responsabilidad del Recaudador.
Considerando que si bien al aceptar Don Primo Cosga-ya el mandato que le confiriera el Banco Español de Puer-to Rico al hacerlo cargo de la recaudación de contribucio-nes en el Distrito de Arecibo, no se extendió entre él y el Banco documento alguno en el que se expresaran las obli-gaciones y derechos respectivos de ambas partes, es de pre-sumirse atendida la naturaleza especial de dicho mandato y los actos de las partes anteriores y posteriores á su ce-lebración, que debió verificarse en la común Inteligencia de que debían someterse á las condiciones establecidas en el contrato celebrado entre la Intendencia y el Banco, má-xime cuando habiendo ejercido Don Primo Cosgaya an-teriormente el cargo de Recaudador de Contribuciones, es de presumirse que estuviera perfectamente enterado *558de la manera y forma en que debió realizar la recaudación y de las responsabilidades que ésta le imponía.
Considerando que siendo responsable directamente el Banco para con la Intendencia General de Hacienda de todos los actos realizados por Cosgaya en la recaudación de las contribuciones es lógico deducir como consecuencia natural del contrato celebrado entre Cosgaya y el Banco, que mientras la responsabilidad de éste para con la Hacienda no se liquide definitivamente, debe estimarse sub-sistente la responsabilidad del Recaudador para con el Banco, con arreglo al artículo 1258 del antiguo Código Civil, concordante co nel 3225 del vigente, y según el cual “los contratos se perfeccionan por el mero consentimien-to y desde entonces obligan no solo al eumlpimiento de lo expresamente pactado, sino también á todas las eonse-cuencias que según su naturaleza sean conformes á la bue-na fé, al uso y á la ley. ”
Considerando que á estas conclusiones no se oponen las dos cartas transcritas en la sentencia y dirigidas en diez y nueve de Agosto y viente y tres de Setiembre de mil ocho-cientos noventa y ocho á Don Primo Cosgaya por Don Armando de la Herá y el Subgobernador del Banco Don Carlos María Soler, respectivamente invitándolo para que hiciera la entrega de la recaudación á su sucesor nom-brado por el Banco bajo la promesa de devolvérsele la fianza, toda vez que esta oferta no podía entenderse de otro modo sino en el sentido de que se le devolvería su fianza siempre que de 1¿ entrega no resultara responsabi-lidad para el Banco, pero no habiendo sucedido así, pues-to que en el acto de la entrega aparecen devueltos por el Recaudador recibos de la contribución territorial y de co-mercio por valor de más de cinco mil pesos, mientras la Hacienda, que es á quien compete decidir sobre el particular, no resuelva sobre la admisión de dichos recibos, es-*559tá vigente la responsabilidad del Banco para con la Hacienda, y por consiguiente subsistente la del Recaudador para con el Banco, y en su consecuencia vigente también la fianza prestada por aquél á favor de éste para respon-derle de los daños y perjuicios que pudiera originarle con motivo de la recaudación de las contribuciones que puso á su cargo.
Considerando que las costas deben imponerse á la parte cuyas pretensiones sean totalmente desestimadas.
Vistas las disposiciones legales aplicables ai caso y en especial los artículos 661,1091,1709,1718,1886 y 1871 del antiguo Código Civil, reproducidos por los artículos 669, 1058, 1611, 1620, 1767 y 1772 del vigente.
Fallamos que debemos confirmar y confirmamos la sen-tencia apelada con las costas á la parte apelante.